 

Case 1:20-cv-07890-JSR Document 7 Filed 10/05/20 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle $. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsnnile: (212) 292-5391 soa
Attorneys for Plaintiff

Smart Study Co., Ltd.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SMART STUDY Co., LTD.,
Plaintiff

¥.

- BICHHA123, CJ = TECHNOLOGY — LLC,
COSTUMES4LESS.COM®, ENLIGHT SUPPLY,
FASTMERCH, I-DEALS STORE, KSHOP,
LIKEMARK, LOTUSAPPAREL, MAINMERCH,
MANTANGTE,  MOZLLY, OSP, PURE
COSTUMES, SUPERBFASHION, THE AMAZIN'
JUNGLE, THE PRIMROSE LANE, TOYNE
TOYS, TUNETOY, UNBEATABLESALE.COM
and XIAMENMAOZHAN,

Defendants

 

 

CIVIL ACTION No.

[PROPOSED] ORDER

TEMPORARILY SEALING FILE,

FILED UNDER SEAL

 

 
 

Case 1:20-cv-07890-JSR Document 7 Filed 10/05/20 Page 2 of 2

On this day, the Court considered Plaintiff's Application to Temporarily File Under Seal
and it is hereby ORDERED that the Clerk of the Court shall maintain the documents associated
with the above-referenced action, including, but not limited to, Plaintiff's Complaint and exhibits
attached thereto and Plaintiff's ex parte application for: 1) a temporary restraining order; 2) an
order restraining Merchant Storefronts and Defendants’ Assets with the Financial Institutions; 3)
an order to show cause why a preliminary injunction should not issue; 4) an order authorizing

. ‘bifurcated and alternative service; and 5} an order authorizing expedited discovery and the
supporting declarations of Su Jeong Yang and Danielle S. Yamali and exhibits attached thereto
under seal for a period of one (1) week, or until further order by the Court.

It is also hereby ORDERED that, notwithstanding this Order to Temporarily Seal File, the
Clerk of the Court shall have authority to provide Plaintiff with certified copies of any orders

entered in this matter while under seal.

SIGNED this o? 4 Oey of Abe, 2020, at /0:Yaam.
Swat Lf le

UNIFED STATES DISTRICT JUDGE

pee

 

 
